          Case 1:20-cv-01415-RA Document 13 Filed 08/03/20 Page 1 of 2



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MOHAMED K. MANSARAY,                                              DATE FILED: 8-3-20

                             Plaintiff,

                        v.                                            20-CV-1415 (RA)

                                                                           ORDER
 KROUS SECURITY SERVICE AND
 ROBINSON, Security Director,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff, proceeding pro se and in forma pauperis, filed this action on February 18, 2020.

On July 2, 2020, Defendants filed a motion to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). Dkt. 12. No later than August 7, 2020, Defendants shall file proof of

service on the docket, indicating that they served their motion on Plaintiff.

       Although Defendants filed their motion to dismiss on July 2, 2020, the Court has not yet

received any response from Plaintiff. No later than August 24, 2020, Plaintiff shall file either a

response to Defendants’ motion or a letter indicating that he does not intend to file a response. If

Plaintiff informs the Court that he intends to pursue this action but chooses not to oppose

Defendants motion, the Court will deem the motion fully briefed and take it under submission.

See McCall v. Pataki, 232 F.3d 321, 322-23 (2d Cir. 2000) (“[A]lthough a party is of course to be

given a reasonable opportunity to respond to an opponent’s motion, the sufficiency of a complaint

is a matter of law that the court is capable of determining based on its own reading of the pleading

and knowledge of the law.”). If, however, Plaintiff does not respond to this Order––either by

responding to the motion to dismiss or by submitting a letter indicating that he does not intend to
           Case 1:20-cv-01415-RA Document 13 Filed 08/03/20 Page 2 of 2




respond––and does not request an extension to do so by August 24, 2020, the Court may dismiss

this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         Defendants shall provide a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                      2
